668 S.E.2d 904 (2008)
STATE
v.
JACOBS AND McMILLIAN.
No. 617P05-2.
Supreme Court of North Carolina.
November 24, 2008.
C. Scott Holmes, Durham, for Jacobs.
Lemuel W. Hinton, for McMillian.
L. Johnson Britt, III, District Attorney, for State.
Prior report: ___ N.C.App. ___, 668 S.E.2d 346.
The following order has been entered on the motion filed on the 21 st day of November 2008 by State of NC for Temporary Stay:
"Motion Allowed by order of the Court in conference this the 24th day of November 2008."
TIMMONS-GOODSON, J., recused.